ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to After Final
	The proposed amendments filed after a final rejection, but prior to the date of filing a brief, will not be entered because they raise new issues that would require further consideration and/or search.
	For the purposes of appeal, the proposed amendment(s) will not be entered.
Proposed Claim Amendments
Proposed Claims Filing Date
July 5, 2022
Amended
8
Cancelled
1-3, 12, 17
Withdrawn
4-7
Previously Presented
9-11, 13-16


	The applicant argues support for amended claim 8 in original claim 17 (Remarks pg. 5 para. 1). 
Response to Proposed Arguments
Xi in view of Murakami and Onishi
	Applicant’s proposed claim amendments (claim 8 line 8) appear to overcome the rejection of Xi in view of Murakami and Onishi.
The applicant argues Xi teaches a zirconia mold ([0013], [0025]), Murakami teaches an alumina mold ([0014]), and Onishi teaches an iron mold ([0024]), whereas amended claim 8 recites a quartz, graphite, carbon, or boron nitride mold (Remarks pg. 5 para. 5, pg. 6).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                      /S.H./Examiner, Art Unit 1735      


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735